t cc no united_states tax_court haas associates accountancy corporation petitioner v commissioner of internal revenue respondent michael a haas and angela m haas petitioners v commissioner of internal revenue respondent docket nos filed date held evidence excluded at trial may be considered by the court in ruling under sec_7430 i r c on a motion for litigation costs held further a qualified_offer made under sec_7430 be and g i r c does not satisfy the requirement under sec_7430 i r c that in order to qualify for an award of litigation costs a taxpayer is required to exhaust available administrative remedies held further under the facts of these cases petitioners did not exhaust their administrative this opinion supplements our prior memorandum opinion haas associates accountancy corp v commissioner tcmemo_2000_ -- - remedies and are not eligible for an award of litigation costs under sec_7430 i r c william edward taggart jr for petitioners kathryn k vetter for respondent supplemental findings_of_fact and opinion swift judge this matter is before us on petitioners’ motion under rule for an award of dollar_figure in litigation costs and fees under the general provisions of sec_7430 and under the qualified_offer_rule of sec_7430 be and g in these consolidated cases respondent determined deficiencies in petitioners’ federal income taxes and accuracy- related penalties as follows michael and angela haas tax_deficiency dollar_figure -- -- sec_6662 accuracy- related penalty big_number --- --- haas associates accountancy corp tax_deficiency --- dollar_figure dollar_figure sec_6662 accuracy- related penalty -- big_number big_number unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure in connection with petitioners’ motion for litigation costs and fees the primary issues that we address are as follows whether evidence excluded at trial may be considered by the court in ruling under sec_7430 on a motion for litigation costs whether a qualified_offer petitioners made under sec_7430 fe and g satisfies the requirement under sec_7430 that in order to qualify for an award of litigation costs a taxpayer is required to exhaust available administrative remedies and whether under the facts of these cases petitioners have exhausted their administrative remedies and are eligible for an award of litigation costs under sec_7430 findings_of_fact an explanation and an analysis of the underlying facts and substantive tax issues that were involved herein are set forth in haas associates accountancy corp v commissioner tcmemo_2000_183 and are not generally restated herein some of the facts relating to petitioners’ motion for litigation costs and fees have been stipulated and are so found additional evidence material to petitioners’ motion for litigation costs is set forth in affidavits and attachments filed by the parties as part of their motion papers included among respondent’s motion papers are copies of correspondence between - - the parties that were excluded from admission at the trial on the grounds of irrelevancy in early petitioner michael a haas haas severed his employment as a certified_public_accountant with dean petrie haas an accountancy corp dph haas purchased from dph the right thereafter to render accounting services to a number of former clients of dph haas then began practicing accounting in his individual capacity and through haas associates accountancy corp haas associates a new accounting firm that haas owned and incorporated as a closely held professional_corporation the former clients of dph that haas took with him from dph were divided between haas’ individual accounting practice and the corporate accounting practice of haas associates to effect the above separation of haas’ accounting practice from dph various parties including haas signed various written contracts a separation agreement and covenants not to compete the transaction documents in june of respondent initiated an audit of haas and his wife’s joint individual federal_income_tax return for later respondent’s audit was expanded to include haas associates’ corporate federal_income_tax returns for and respondent’s audit related to the income_tax treatment of - - the above separation agreements between haas dph and the other affected parties during the audit respondent’s revenue_agent requested ona number of occasions and in writing petitioners and or petitioners’ prior counsel to provide to respondent complete copies of all of the schedules and exhibits referred to in the transaction documents relating to the above separation agreement during respondent’s audit neither petitioners nor petitioners’ prior counsel provided respondent’s representatives copies of certain schedules of assets and clients that were identified and referenced in the transaction documents on date respondent’s revenue_agent mailed to petitioners copies of the revenue agent’s reports relating to haas and his wife’s joint federal_income_tax liability and to haas associates’ and federal_income_tax liabilities which reports proposed the underlying tax adjustments that were decided in our memorandum opinion haas associates accountancy corp v commissioner supra by letter of date haas notified respondent’s revenue_agent that he did not agree with the adjustments proposed in the above revenue agent’s reports that the audit should be closed by respondent as unagreed and that haas would appeal the adjustments in court the relevant portion of haas’ date letter to respondent is set forth below i received your revenue agent’s report and cover letter dated date as we discussed i do not agree with your audit report and its findings i believe the tax returns in guestion were filed accurately as per your letter you may then close the case as unagreed and i will appeal the findings in court on date respondent mailed to haas and his wife and to haas associates 30-day letters that reflected the same adjustments that were reflected in the above revenue agent’s reports respondent’s 30-day letters explained the protest rights available to haas and his wife and to haas associates to administratively appeal the proposed adjustments haas and his wife and haas associates did not file a protest or request a conference with respondent’s appeals_office with regard to the above proposed adjustments in their federal_income_tax liabilities on date respondent closed his audit regarding haas and his wife for and regarding haas associates for and although respondent at trial could not locate a copy of the 30-day_letter mailed to haas and his wife and although petitioners did not produce a copy thereof the limited evidence in the record on this point indicates that on date respondent mailed a 30-day_letter to haas and his wife that reflected the same adjustments that were reflected in the revenue agent’s report that had been mailed to haas and his wife on date - on date respondent mailed to haas and his wife and to haas associates the notices of deficiency reflecting the individual and corporate adjustments set forth in the above revenue agents’ reports and 30-day letters and reflecting the tax deficiencies set forth above on date the period of limitation was scheduled to expire with respect to respondent’s authority under sec_6501 to assess a deficiency in haas associates’ corporate federal_income_tax liability on date under an extension which haas and his wife had signed the period of limitation was scheduled to expire with respect to respondent’s authority under sec_6501 to assess a deficiency in haas and his wife’s joint federal_income_tax liability on date petitioners through new counsel timely filed their separate tax_court petitions -- haas and his wife’s petition with regard to the joint federal_income_tax deficiency determined by respondent and haas associates’ petition with regard to the and corporate federal_income_tax deficiencies determined by respondent after respondent on date filed his answers respondent’s administrative files were forwarded to respondent’s san francisco california appeals_office for possible settlement discussions and negotiations with petitioners’ counsel --- - on date these consolidated cases were set for trial on date in san francisco california on a number of occasions from january through april of two of respondent’s appeals officers contacted petitioners and or petitioners’ counsel requested a meeting and requested that copies of certain documents relating to the separation agreement and that during respondent’s audit had not been provided to respondent’s representatives be provided to respondent’s appeals_office representatives for review and consideration in connection with possible settlement discussions neither haas nor petitioners’ counsel met with respondent’s appeals_office representatives and respondent’s appeals_office representatives did not receive copies of the requested documents from petitioners or from petitioners’ counsel by letter of date petitioners’ counsel prepared and forwarded to respondent’s trial counsel a stipulation of facts for trial at that point respondent’s appeals_office returned the administrative files relating to these cases to respondent’s district_counsel for trial preparation on date weeks before the scheduled trial date petitioners’ counsel sent to respondent’s trial counsel a written gualified offer to settle the underlying tax issues involved in these cases --- - on date respondent’s trial counsel requested petitioners’ counsel to provide complete copies of portions of the transaction documents that previously had not been provided to respondent’s representatives on date respondent rejected petitioners’ qualified_offer on date the trial of the underlying substantive tax issues in these consolidated cases was held in san francisco california on date we filed our memorandum opinion in haas associates accountancy corp v commissioner tcmemo_2000_ and we held as follows the dollar_figure paid_by haas in connection with the separation of the accounting practice and a covenant_not_to_compete was amortizable as an ordinary business_expense deduction over years as claimed by petitioners on their respective federal_income_tax returns the dollar_figure paid_by haas allegedly for consulting services represented a nondeductible startup expense that required capitalization and because petitioners prevailed entirely on the treatment of the dollar_figure and because petitioners had a reasonable basis for their claimed deduction for the dollar_figure relating to the consulting services no accuracy-related_penalties were imposed on petitioners in connection with the above federal_income_tax returns that petitioners had filed in their motion for litigation costs petitioners seek the recovery_of the following fees and costs incurred after the -- - mailing by respondent to petitioners of the notices of deficiency type of fees and costs total attorney’s fees dollar_figure filing fee sec_120 transcript fees miscellaneou sec_167 total dollar_figure petitioners have submitted billing statements from petitioners’ counsel regarding the above litigation costs with one exception the client identified on such statements and to whom the billings were mailed was haas associates or haas associates c o michael a haas the evidence does not indicate who as between haas and his wife and haas associates paid these bills before respondent’s mailing to petitioners of the notices of deficiency petitioners also incurred attorney’s fees and other costs petitioners however in the instant motion for litigation costs and fees are not seeking recovery_of any costs incurred before the mailing by respondent of the notices of deficiency one billing statement dated date for dollar_figure is directed to michael a haas angela m haas of the total dollar_figure in litigation fees and costs for which petitioners seek recovery petitioners calculate that dollar_figure was incurred after petitioners made their qualified_offer opinion under the general provisions of sec_7430 based on the contention that respondent’s position was not substantially justified petitioners seek recovery_of the dollar_figure in litigation costs they incurred after respondent’s date notices of deficiency were mailed to them alternatively based on their date qualified_offer petitioners seek recovery_of the dollar_figure in litigation costs incurred after petitioners made their qualified_offer we have not previously considered the qualified_offer_rule of sec_7430 e and g sec_7430 e and g provides in part as follows sec_7430 awarding of costs and certain fees c definitions ---for purposes of this section-- prevailing_party be special rules where judgment less than taxpayer’s offer in general --a party to a court_proceeding meeting the requirements of subparagraph a ii shall be treated as the prevailing_party if the liability of the continued with regard to our prior opinion herein respondent continued taxpayer pursuant to the judgment in the proceeding determined without regard to interest is equal to or less than the liability of the taxpayer which would have been so determined if the united_states had accepted a qualified_offer of the party under subsection g g qualified_offer ---for purposes of subsection c -- in general --the term qualified_offer means a written offer which-- a is made by the taxpayer to the united_states during the qualified_offer_period b specifies the offered amount of the taxpayer’s liability determined without regard to interest c is designated at the time it is made as a qualified_offer for purposes of this section and d remains open during the period beginning on the date it is made and ending on the earliest of the date the offer is rejected the date the trial begins or the 90th day after the date the offer is made qualified_offer_period ----for purposes of this subsection the term qualified_offer_period means the period-- a beginning on the date on which the 1st letter of proposed deficiency which allows the taxpayer an opportunity for administrative review in the internal_revenue_service office of appeals is sent and b ending on the date which i sec_30 days before the date the case is first set for trial acknowledges that petitioners substantially prevailed both with respect to the amounts in controversy and with respect to the most significant issues sec_7430 a and respondent acknowledges that haas and his wife’s joint federal_income_tax liability is less than what it would have been under petitioners’ qualified_offer further respondent acknowledges that each petitioner meets the net-worth and number-of-employee limitations of the equal_access_to_justice_act eaja u s c sec d and b sec_7430 a respondent contends however that because petitioners did not request an appeals_office conference petitioners did not exhaust their available administrative remedies and that petitioners protracted the proceedings herein respondent also contends that the litigation costs claimed by petitioners are unreasonable and that haas and his wife did not incur any litigation costs ie that essentially all litigation costs for which recovery is sought were billed to haas associates not to haas and his wife petitioners respond that during respondent’s audit examination they did not provide respondent’s representatives certain requested transaction documents because the documents did not exist and that they did not protest respondent’s audit adjustments and did not seek a conference with respondent’s appeals_office because there was insufficient time to do so under the assessment periods of limitations that were about to expire further petitioners contend that in light of the qualified_offer they made and regardless of the fact that they did not participate in an appeals_office conference they should be regarded as having exhausted their available administrative remedies petitioners also contend that respondent’s objection to their motion for litigation costs improperly relies on evidence excluded by the court at the trial of these cases nontrial evidence and petitioners ask that we strike from consideration of their motion for litigation costs such nontrial evidence ’ ‘ in connection with petitioners’ motion for litigation costs petitioners and respondent raise and address the following additional issues that we do not decide whether a recovery by petitioners herein of litigation costs under sec_7430 should be limited to the particular petitioner who was billed for the costs whether the experience of petitioners’ counsel with complex business transactions would justify an enhanced rate of recovery for attorney’s fees whether under the gualified offer provisions of sec_7430 be and in analyzing whether the tax_liabilities of petitioners pursuant to our prior opinion are equal to or less that what their tax_liabilities would have been under their qualified_offer in consolidated cases involving multiple petitioners each petitioner’s respective separate portion of the tax_liability under the qualified_offer is to be compared with each petitioner’s respective separate portion of the tax_liability under the decision to be entered by the court or is the comparison to be made as if the multiple petitioners constituted a single_taxpayer and continued -- - we first address petitioners’ contention with regard to respondent’s alleged improper use of nontrial evidence in opposing petitioners’ motion for litigation costs nontrial evidence rules and anticipate that evidence may be considered in the context of a motion for litigation costs that was not part of the trial of the underlying substantive tax issues for example evidence regarding the nature and amount of the fees for which recovery is sought rule d the specific legal services rendered rule d the net_worth of the taxpayer rule b the administrative remedies sought by the party rule b and delays in the proceeding rule b constitute evidence that would not typically have been admitted as part of a trial of the underlying substantive tax issues court opinions involving claims for litigation costs often consider evidence not previously offered into evidence at the trial of the underlying substantive tax issues e g o’bryon v commissioner tcmemo_2000_379 new evidence considered continued whether under the gualified offer provisions of sec_7430 be and in analyzing whether petitioners’ tax_liabilities under our prior opinion were equal to or less than what their tax_liabilities would have been under the qualified_offer the time_value_of_money should be taken into account -- - regarding billing statements services rendered and time involved with regard to petitioners’ instant motion we have identified no documents or other evidence that respondent has submitted to us in objecting to petitioners’ motion for litigation costs that are inappropriate or inadmissible for this limited purpose petitioners’ request that we strike certain correspondence and other evidence that was excluded at the trial is denied exhaustion of administrative remedies and qualified_offer sec_7430 provides that in order to be eligible for an award of litigation costs a taxpayer must take advantage of available administrative remedies sec_7430 provides as follows sec_7430 limitations --- requirement that administrative remedies be exhausted --a judgment for reasonable_litigation_costs shall not be awarded under subsection a in any court_proceeding unless the court determines that the prevailing_party has exhausted the administrative remedies available to such party within the internal_revenue_service any failure to agree to an extension of the time for the assessment of any_tax shall not be taken into account for purposes of determining whether the prevailing_party meets the requirements of the preceding sentence the regulations under sec_7430 explain that taxpayers generally are not to be regarded as having exhausted available administrative remedies where the taxpayers fail to participate in a conference with respondent’s appeals_office regarding the underlying substantive tax adjustments the portions of respondent’s regulations under sec_7430 that establish this requirement generally to participate in an appeals_office conference are set forth below sec_301_7430-1 exhaustion of administrative remedies -- a in general sec_7430 provides that a court shall not award reasonable_litigation_costs in any civil tax proceeding under sec_7430 a unless the court determines that the prevailing_party has exhausted the administrative remedies available to the party within the internal_revenue_service this section sets forth the circumstances in which such administrative remedies shall be deemed to have been exhausted b requirements -- in general a party has not exhausted the administrative remedies available within the internal_revenue_service with respect to any_tax matter for which an appeals_office conference is available under sec_601_105 and sec_601_106 of this chapter unless--- the party prior to filing a petition in the tax_court or a civil_action for refund in a court of the united_states participates in an appeals_office conference or if no appeals_office conference is granted the party prior to the issuance of a statutory notice a requests an appeals_office conference in accordance with sec_601_105 and sec_601_106 of this chapter and b files a written protest if a written protest is required to obtain an appeals_office conference emphasis added - - the regulations under sec_7430 provide limited exceptions not applicable here to the requirement that taxpayers participate in an appeals_office conference in order to be treated as having exhausted available administrative remedies sec_301 7430-l1 e proced admin regs sec_301_7430-1 examples proced admin regs see also kaufman v egger f 2d lst cir burke v commissioner tcmemo_1997_127 the recently issued temporary regulations under the qualified_offer provisions of sec_7430 e and g do not provide any additional exceptions to the exhaustion-of- administrative-remedies requirement sec_301_7430-7t temporary proceed admin regs fed reg date the legislative_history of sec_7430 suggests that in certain circumstances taxpayers may be relieved entirely from the exhaustion--of-administrative-remedies requirement it states that taxpayers are required to exhaust available administrative remedies unless the court determines that under the circumstances of the case such requirement is unnecessary h rept pincite senate comm on finance technical explanation of committee amendment cong rec date petitioners contend that to the extent the above regulations make the requirement that taxpayers participate in an appeals_office conference an absolute condition for an award of - - litigation costs the regulations exceed the statutory requirements of sec_7430 clearly the regulations do not impose any such absolute condition and we have not so held in congress provided under the qualified_offer_rule of sec_7430 be and g that a taxpayer may be deemed to gualify as a prevailing_party under sec_7430 and c regardless of whether the taxpayer substantially prevailed in the proceeding or of whether the position of respondent in the proceeding was substantially justified internal_revenue_service restructuring and reform act of rra publaw_105_206 and 112_stat_728 the qualified_offer provisions apparently arose not from any concern with the exhaustion-of-administrative-remedies requirement but with the frequent controversy over whether a party qualifies as a prevailing_party under sec_7430 a e g 115_tc_366 mcintosh v commissioner tcmemo_2001_144 gibson v commissioner tcmemo_2001_74 nguyen v commissioner tcmemo_2001_41 livingston v commissioner tcmemo_2000_387 each of which involves the no substantial justification the qualified_offer rules of sec_7430 e and g were made effective for costs incurred after date days after date internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_729 respondent does not contend that any of the litigation costs for which petitioners herein seek recovery were incurred before the date effective date of the gualified offer rule - - requirement of sec_7430 b and barbour v commissioner tcmemo_2000_256 marten v commissioner tcmemo_2000_186 johnson v commissioner tcmemo_1999_127 miller v commissioner tcmemo_1999_55 bowden v commissioner tcmemo_1999_30 each of which involves the substantially prevailed requirement and barford v commissioner tcmemo_1998_26 involving the net_worth requirement of sec_7430 c a petitioners contend that submission of their qualified_offer itself constituted a part of respondent’s administrative process that their qualified_offer demonstrates their good-faith participation in that process and that at the least with respect to the dollar_figure in litigation costs incurred after the date on which they submitted their qualified_offer their earlier failure to ask for an appeals_office conference should not be fatal petitioners have cited no persuasive authority in support of the contention that the existence of their qualified_offer makes up for their failure to take advantage of significant administrative remedies available to them and we have found nothing in the statutory provisions or elsewhere that suggests that the exhaustion--of-administrative-remedies requirement is to be regarded as fully satisfied because a taxpayer weeks before trial makes a qualified_offer regardless of whether petitioners’ qualified_offer may be regarded as some level of participation by petitioners in --- - respondent’s administrative appeal process the fact that petitioners made a qualified_offer does not excuse or make up for petitioners’ failure in these cases to participate in an appeals_office conference petitioners refer us to respondent’s internal_revenue_manual audit internal_revenue_manual cch sec_4461 pincite and allege that because of the imminent lapse of the assessment_period of limitations on date for haas associates for and on date for haas and his wife for a protest and a request by petitioners in the spring of for an appeals_office conference either would have been rejected by respondent or approval by respondent of the request would have been contingent on the signing by each petitioner of a further consent to an extension of the assessment periods of limitations the record is not completely clear as to exactly what was or was not said done provided and explained and the reasons therefor as between petitioners’ and respondent’s representatives during the audit of petitioners’ income_tax sec_4461 of respondent’s manual provides in part as follows no income_tax case in which the statutory period for assessment will expire in less than days will be transmitted to appeals by the district_director unless a consent sufficiently extending the statutory period has been filed audit internal_revenue_manual cch sec_4461 at big_number -- - returns for and further the record is not completely clear as to what petitioners’ legal strategy was in not participating in an appeals_office conference the affidavit of petitioners’ counsel alleges generally that petitioners at all times cooperated with respondent’s representatives and at each administrative level pursued in good_faith the resolution of the issues in these cases the fact however is established that no appeals_office conference was requested on behalf of petitioners and no affidavit has been provided by petitioners by petitioners’ prior counsel or by petitioners’ counsel that provides any explanation as to why an appeals_office conference was not requested statements in petitioners’ legal memoranda as to why an appeals_office conference was not requested by petitioners or by petitioners’ prior counsel without a supporting affidavit from petitioners or from petitioners’ prior counsel explaining the reason therefor constitute mere argument it is clear that petitioners had an opportunity to protest and to appeal respondent’s proposed income_tax adjustments in the fall of months before the period of limitations was scheduled to expire petitioners notified respondent’s representatives that they did not wish to protest and participate in an appeals_office conference rather they expressly and in writing requested that respondent close the audit so that they could dispute the adjustments in court thereafter petitioners’ - - conduct consistently reflected their intent to do just that e to resolve the matter in court the text and the tone of the date letter to respondent reflects defiance of respondent’s appeals_office conference procedure not a conclusion by petitioners or by petitioners’ prior counsel that there was inadequate time to be granted an appeals_office conference we also note that from the date of respondent’s date 30-day letters approximately months actually remained until the periods of limitations in question were scheduled to expire in mid- and late september of thus petitioners’ argument that respondent’s manual precluded petitioners from having an appeals_office conference is incorrect during the docketed pretrial phase of these cases petitioners’ representatives chose not to meet with respondent’s appeals_office not until shortly before trial did petitioners’ representatives apparently for the first time explain that certain documents referenced and identified in the transaction documents did not exist where a taxpayer is offered by respondent the opportunity for an appeals_office conference and where a taxpayer wishes to comply with the exhaustion-of-administrative-remedies requirement and to preserve his or her right to recover litigation costs the taxpayer would be advised to request an appeals_office conference it is then left with respondent’s appeals_office to - decide whether the taxpayer’s request will be granted in the face of any assessment_period of limitations problem if the request is denied the taxpayer will be treated as having exhausted his or her administrative remedies sec_301_7430-1 example proced admin regs if under the above circumstances a taxpayer requests and is granted an appeals_office conference the taxpayer would be expected to participate in good_faith in the appeals_office conference in spite of the imminent running of the period of limitations the possible lapse of the period of limitations on assessment is respondent’s problem not the taxpayer’s for years many tax practitioners on behalf of their clients have adopted a strategy to bypass a protest of respondent’s proposed audit adjustments to respondent’s appeals_office this strategy is based on the perceived risk that filing a protest and going to appeals might result in new issues’ being raised by the appeals_office and on a perceived advantage of getting into court as soon as possible see for explanations of this strategy saltzman irs practice procedure par 2d ed and shafiroff internal_revenue_service practice procedure deskbook sec_4 pincite 3d ed the possible adoption of such a strategy may explain the substance and tone of haas’ letter of date and the decision of petitioners’ prior and current counsel to bypass respondent’s appeals_office in light however of the - - exhaustion--of-administrative-remedies requirement of sec_7430 if counsel wish to preserve the opportunity to seek a recovery_of litigation costs continued use of this strategy carries with it its own new risks evident in the instant cases we note that under sec_7430 it is provided that a taxpayer’s failure to agree to an extension of the assessment_period of limitations is not to be taken into account for purposes of determining whether a taxpayer exhausted available administrative remedies and we have not done so in these cases on the record before us we conclude that petitioners have not satisfied the exhaustion-of-administrative-remedies requirement of sec_7430 accordingly regardless of whether petitioners satisfy the other requirements of sec_7430 and regardless of petitioners’ qualified_offer petitioners do not qualify herein for an award of litigation costs and fees appropriate orders will be issued
